Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Applicant’s amendment filed on 02/16/2021 is acknowledged.
3.	Claims 1-10, 65 and newly added claims 127-163 are pending and currently under consideration as they read on a method of administering peanut allergies.  
4.	Applicant’s IDS document filed on 02/16/2021 has been considered.
5.	The following rejections are necessitated by the amendment filed on 02/16/2021.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 8 stands rejected and claim 141 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “the method of claim 2 comprising receiving the level of peanut specific IgEs” and it is unclear what this is referring to in the claims.  The Examiner has interpreted that measuring peanut-specific IgE is encompassed by receiving the IgE, but what is truly meant by this recitation is not clear.
	Correction is required. 
Claim 8 has been amended to depend from claim 1. Claim 1, as amended, recites a step of, "selecting the subject for treatment based on the subject having a level of peanut-specific IgEs at or below a predetermined threshold." The "level of peanut-specific IgEs" recited in claim 1 clearly refers to information about the subject that provides a basis for selection. Claim 8 is directed to an additional method 

Further, Applicant respectfully submits that the term "receiving" recited in claim 8 is clear to one skilled in the art, particularly in view of the specification. Paragraph [0046] of the specification, for example, specifically defines the term, and states, "The term 'receiving' a level or value is understood to encompass any method of obtaining the level or value, for example by measuring the level or value or by receiving the level or value from another party or entity that measures the level or value." The "level of peanut-specific IgEs" when used to select the subject for treatment is information about the subject, and the recitation of "receiving the level of peanut-specific IgEs" refers to obtaining this information through any method, whether directly (e.g., by measuring the level of peanut-specific IgEs) or indirectly (e.g., by receiving the information from another party or entity that measured the level of peanut-specific IgEs). 

As discussed above, claim 8 is clear. Applicant respectfully requests that this rejection be withdrawn. 

	As stated directly to Applicant in the interview on 01/07/2021, the recitation of claim 8 is unclear and the claim language must be amended to make it clear.  Applicant’s above remarks citing paragraph [[0046] in the specification only support the lack of clarity in the claims.  Encompassed by this recitation is receiving a printout of someone’s IgE values in their mailbox; the person performing the method receiving the peanut-specific IgEs in a test tube by hand or even the person administering the allergenic peanut composition receiving the peanut-specific IgEs in vivo themselves.   The person performing the method is who is receiving the level of peanut specific IgE.   	
The rejection is maintained for reasons of record.  
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



9.	Claims 1-8 and 127-131 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of mental processes and organizing human activity—managing personal behavior or relationships or 
Claims 1-8 and 127-131 are directed to a judicial exception.  The claims are directed to an abstract idea--a method of mental processes and organizing human activity.  The judicial exception is not integrated in that the claim does not rely on or use the judicial exception.  The claims do not recite an inventive concept nor do the claims include additional elements that amount to significantly more than the judicial exception
	Claims 1-8 and 127-131 are not directed to patentable subject matter. 
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



s 1, 3-10, 65, 127-131, 133-153 and 158-163 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anagnostou et al. (PTO-892 mailed on 10/16/2020; Reference V).
Anagnostou et al  teaches a method of treating 22 4-8 year old children for a peanut allergy, comprising: administering to the subject at least one dose of an allergenic peanut composition, wherein the subject is selected for treatment based on having a level of peanut-specific IgEs at or below a predetermined threshold of 800 kU/L(In particular, Figure 3); wherein the predetermined threshold for the level of peanut- specific IgEs is about 100 kU/L (In particular, Table 2); wherein the level of peanut-specific IgEs is determined prior to initiating treatment of the peanut allergy(In particular, Figure 3); wherein the dose is administered to the subject as part of an oral immunotherapy dosing regimen; wherein the dose is administered to the subject during an initial escalation phase of the oral immunotherapy dosing regimen (gradual updosing with 2-weekly increments (8–38 weeks) to 800 mg of protein (5 peanuts/ day) followed by 30-week maintenance); wherein the dose is administered to the subject during an up-dosing phase of the oral immunotherapy dosing regimen (gradual updosing with 2-weekly increments (8–38 weeks) to 800 mg of protein (5 peanuts/ day) followed by 30-week maintenance ); wherein the dose is administered to the subject during a maintenance phase of the oral immunotherapy dosing regimen (gradual updosing with 2-weekly increments (8–38 weeks) to 800 mg of protein (5 peanuts/ day) followed by 30-week maintenance); comprising measuring the level of peanut-specific IgEs; and a method of treating a subject for a peanut allergy, comprising: administering to the subject at least one dose of an allergenic peanut composition, wherein the subject undergoes heightened monitoring for an allergenic reaction if a level of peanut-specific IgEs in the subject is above a predetermined threshold of .41 kU/L (In particular, Table 2, Figure 3); and 

The recitation of the subject being “selected for treatment based on having a level of peanut specific IgEs at or below a predetermined threshold” of claim 1; “the subject undergoes heightened monitoring for an allergenic reaction if a level of peanut specific IgEs in the subject is above a predetermined threshold” of claim 10; and “wherein the second dose is based on the first dose and the level of peanut specific IgEs in the subject” of claim 65 are mental steps.  The reference teaches the active steps of the claimed methods.  
	The reference teachings anticipate the claimed invention.
12.	Claims 1, 3-10, 65, 127-131, 133-153 and 158-163 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Zee (IDS filed on 06/05/2019; Reference 64).
Van der Zee teaches a method of treating 2-17 year old subjects for a peanut allergy, comprising: administering to the subject at least one dose of an allergenic peanut composition, wherein the subject is selected for treatment based on having a level of peanut-specific IgEs at or below a predetermined threshold of 79.6 kU/L (In particular, Tables II-III, paragraph spanning pages 1032-1033); wherein the predetermined threshold for the level of peanut- specific IgEs is about 100 kU/L; wherein the level of peanut-specific IgEs is determined prior to initiating treatment of the peanut allergy (Tables II-III); wherein the dose is administered to the subject as part of an oral immunotherapy dosing regimen  (Table 1); wherein the dose is administered to the 
The recitation of the subject being “selected for treatment based on having a level of peanut specific IgEs at or below a predetermined threshold” of claim 1; and “the subject undergoes heightened monitoring for an allergenic reaction if a level of peanut specific IgEs in the subject is above a predetermined threshold” of claim 10 are mental steps.  The reference teaches the active steps of the claimed methods.  
The reference teachings anticipate the claimed invention.
13.	Claims 1, 3-10, 65, 127-131, 133-153 and 158-163 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varshney et al. (IDS filed on 06/05/2019; Reference 67).
Varshney et al. teaches a method of treating a 2-10 year old subjects for a peanut allergy, comprising: administering to the subject at least one dose of an allergenic peanut composition, wherein the subject is selected for treatment based on having a level of peanut-specific IgEs at or below a the predetermined threshold of 685 kU/L (In particular, page 657 ‘peanut specific serum IgE, IgG and IgG4 section); wherein the level of peanut-specific IgEs is determined prior to initiating treatment of the peanut allergy; wherein the dose is administered to the subject as part of an oral immunotherapy dosing regimen (In particular, pages 655-656); wherein the dose is 
The recitation of the subject being “selected for treatment based on having a level of peanut specific IgEs at or below a predetermined threshold” of claim 1; “the subject undergoes heightened monitoring for an allergenic reaction if a level of peanut specific IgEs in the subject is above a predetermined threshold” of claim 10; and “wherein the second dose is based on the first dose and the level of peanut specific IgEs in the subject” of claim 65 are mental steps.  The reference teaches the active steps of the claimed methods.  
	The reference teachings anticipate the claimed invention.
14.	No claim is allowed.  
15.	 Claims 154-157 are objected to for dependence upon rejected based claims. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
May 22, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644